NUMBER 13-13-00097-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RENE GUTIERREZ,                                                                 Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.


                            ORDER OF ABATEMENT
                Before Justices Garza, Benavides, and Perkes
                              Order Per Curiam
       This cause is before the Court on appellant’s unopposed motion to abate.

Appellant was convicted of aggravated assault in trial court cause number 12-CR-0312-

E(S1). The appeal of this conviction ensued in this Court in the foregoing cause number.

Thereafter, the trial court granted appellant’s motion for new trial. The State filed a notice

of appeal on the ruling for motion for new trial which is pending before this Court in
appellate cause number 13-13-00183-CR. Appellant is requesting that the Court abate

this appeal while the State takes up its appeal in 13-13-00183-CR.

       The Court, having examined and considered the documents on file, GRANTS

appellant’s unopposed motion to abate. The appeal is ABATED until further order of this

Court. The Court orders appellant to file an advisory regarding the status of this appeal

every six months and, when applicable, a motion to reinstate the appeal or a motion to

dismiss the appeal. It is so ORDERED.

                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of April, 2014.




                                           2